1 Reported in 255 N.W. 97.
Defendant has appealed from an adverse judgment rendered in the municipal court of Minneapolis.
Action was brought to recover a claimed balance of $75 upon an account. The defendant admitted the account but pleaded two defenses, namely, (1) a settlement of the claimed balance by reason of returning to plaintiff's agent a certain garment previously sold by plaintiff to defendant and which was claimed to be imperfect, and that the plaintiff accepted a return of the garment as a credit upon the account in the amount of $75, thereby settling the same; (2) that plaintiff in selling the garment aforesaid falsely represented that it was of first-class quality and would wear well, but that the same, instead of being a first-class garment, was defective and unfit for any useful purpose.
It will thus be seen that the issues relate to facts only. The court having heard the evidence adduced, the garment too being in court and duly inspected, found against defendant's contentions, so the sole issue for us to determine is whether or not the evidence is such as to require a holding that the trial court was in error. That court was charged with the duty and responsibility of passing upon and determining the credibility of witnesses and the weight of the evidence.
We conclude that it would not be of advantage to the litigants or to the bar further to discuss this case. Suffice to say that a careful review of the evidence leads to the conclusion that the trial court was justified in reaching the conclusion it did and that the judgment should be and hereby is affirmed.
DEVANEY, Chief Justice, absent in attendance upon pardon board, took no part. *Page 573